Title: From John Adams to Benjamin Rush, 29 March 1813
From: Adams, John
To: Rush, Benjamin



My Friend
Quincy March 29. 1813

Inclosed is a Packet two Papers marked A. B. four Numbered 1. 2. 3. 4. A Letter from The Vice President and one from Mr Austin to him, 8 Documents in the whole, considering your Engagements it hurts me to trouble you with the Reading of these Papers: but you will be So amused with them, that you would have reprehended me if I had Suppressed them. If any of them fall within Mr Careys Plan, he is welcome to Use them: but in all Events I insist on having all these Papers returned to me. Selman Shall not be Unknown to Posterity. Nor Shall it be unknown with what metaphisical and mathematical Precision Congress, Massachusetts, and Washington, conducted our Quasi War with Great Britain in 1775 & 1776. The War was against the Ministry, against the Army, against the Navy against their Stores: but not against the King, the Nation the Parliament, not against British Subjects nor private Property. I thought as Captain Seldon did. All appeared to me to be Duplicity, Hypocricy, Childrens Play. But I was a wild enthusiast, the worst of Men, and the most dangerous. So Said the Quakers and Proprietarians of Pensilvania, and So thought the Tories in all the States and in G. Britain. Poor Selman and Broughton were Stripped of their Prey. The Governor, the Judge were released and all the Public And private Property. Who can blame them for their Chagrin? or Congress or Washington for disappointing them? But it Seems the Public lost two of the best Naval Officers by it. Pray return these Papers to me, whether Mr Carey will or will not make any Use of any Part of them.
Yours, Yours Yours

John Adams